    Case 1:21-cv-00761-WJ-JFR Document 468-1 Filed 08/31/21 Page 1 of 3



                         DEPARTMENT OF VETERANS AFFAIRS
                          OFFICE OF RESOLUTION MANAGEMENT
                          William S. Moorhead Federal Building
                            1000 Liberty Avenue, Suite 1801
                                  Pittsburgh, PA 15222


     Written Affidavit of Carla Dunkelberger
                                          g in the Matter of the EEO Complaint of
              Discrimination of discrimination filed by Tatyana Dreyaleva

Tatyana Dreyaleva                           )
10660 Hidden Mesa Pl.                       )
Monterey, CA 93940                          )
                                            )
                                            )
Complainant                                 )
                                            )
       v.                                   )      Case No: 200P-0501-2017103883
                                            )
David Shulkin, Secretary                    )
Department of Veterans Affairs              )
810 Vermont Avenue, NW                      )
Washington, DC 20420                        )
Respondent                                  )
                                            )
                                            )
                                            )

Facility:      New Mexico VA Healthcare Center
               1501 San Pedro Drive, S.E.
               Albuquerque, NM 87108


       ________________________________

The accepted claim(s) under investigation are:

   A. Whether Complainant was discriminated against based on age, sex
      (female) and disability, when from May 18, 2017, complainant was
      terminated during her probationary period.

   B. Whether complainant was discriminated against based on age, sex
      (female) and disability, when on June 30, 2017, complainant was
      terminated during her probationary period.



Affiant’s Initials: __CD________   Date:___3/8/18_______


                                       ([KLELW$
    Case 1:21-cv-00761-WJ-JFR Document 468-1 Filed 08/31/21 Page 2 of 3

3|Page


8. Where did the complainant fall in your chain of command? N/A



a. If the complainant’s was in your chain of command how long was she there? N/A



9. What is the complainant’s position and grade? The complainants complainants
   position and grade was: Medical Instrument Technician; GS7



10. Was the complainant a probationary employee? Yes


a. If yyes, p        p
            please explain the dates of her probationary employment and what
   probationary employment means.

                p
    Probation period                          p
                      started at time of excepted    pp
                                                   appointment        p 2, 2017. The first
                                                                  on April
    y
    year        p y
         of employment          j
                         is subject      p
                                    to a probationaryy period.
                                                       p            p          y period
                                                                The probationary p      is a
    p
    period                     p
           of time in which supervisors         q
                                          are required to studyy an employee’s
                                                                       p y     p
                                                                               potential
    closely to determine whether s/he is suited for successful government work.


11. What unit or section is the complainant assigned to? 5D Telemetry, Nursing Service



12. What was your working relationship with the complainant? I was the complainants
    direct supervisor.



13. What is your sex? Female


14. When did you first become aware of the complainant’s sex? I am not aware of the
    complainants sex. The complainant referred to self as a female.



15. How did you become aware of the complainant’s sex? I am not aware of the
    complainants sex. The complainant referred to self as a female.




Affiant’s Initials:___CD_______   Date:__3/8/18________
     Case 1:21-cv-00761-WJ-JFR Document 468-1 Filed 08/31/21 Page 3 of 3

10 | P a g e



 30 Did the complainant tell you that he felt that she was being discriminated when this
    occurred? Do not understand the question; specifically what “this” is referring to.

 31 If yes, when? N/A

 32 What was discussed and what was the outcome of the discussion? N/A

 33 Do you have anything to offer the complainant in resolution of this claim?
     The complainant was terminated during probationary status as a result of not
     following proper leave policies and procedures.

 34 Is there anything else pertinent to these specific events that we have not
    discussed?
       The complainant’s
                 p          AWOL status negatively
                                            g      y impacted
                                                       p       patient
                                                               p       care and delayed
                                                                                     y
       completion
           p        of the complainants
                              p         orientation. Staff morale is negatively affected as
       a result of a coworker not showing up for scheduled tours.

        The complainant signed, was given a copy of, and verbalized understanding of
        MCM 05-11 Title 5 Duty and Leave Policy, MCM 05-8 Tours of Duty, and MCM
        05-48 Employee Courtesy and Conduct, and a memo for established phone
        numbers and unplanned leave on April 18, 2017 (see supporting documentation).

        The complainant was notified on multiple occasions the process to appropriately
        request leave for an extended period of time and that the unit level management
        team did not have the approval to grant such leave.

PLEASE NOTE THAT ORM RESERVES THE RIGHT TO SUPPLEMENT OR ASK
ADDITIONAL QUESTIONS AS THE INVESTIGATION REQUIRES.

The above information has been furnished without a pledge of confidence and I
understand that it may be shown to any interested party[ies] with a need to know
for this complaint. This includes but is not limited to VA, EEOC, contracting
officials with a need to know during the course and scope of the informal and
formal EEO process including administrative procedures and litigation as
applicable and mandated by law.

    This statement is made under penalty of perjury on this _8TH___day of
    _March___________, 2018.


    _
    _Carla Dunkelberger,
                    g RN MSN MBA_____________________
    Carla Dunkelberger




Affiant’s Initials:___CD_______   Date:__3/8/18________
